Citation Nr: 0404948	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for post operative 
peptic ulcer disease, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1967 and from October 1969 to February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado

This appeal for increased rating for residuals of 
postoperative peptic ulcer disease is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.   


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  In numerous statements, the veteran reports, inter alia, 
having experienced mortar attacks while serving in Vietnam, 
and the United States Armed Forces Center for Research of 
Unit Records (AFCRUR) report for the veteran's unit is  
consistent with the occurrence of that claimed stressor.

4.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressor.
CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102,  3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for PTSD and that the requirements of the 
VCAA have been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his psychiatric disability 
and to obtain an opinion as to the etiology of the disorder.  
Further, February 2000, the AFCRUR verified that the 
veteran's unit had been subjected to mortar attacks.  There 
is no identified evidence that has not been addressed.  

The Board finds that the veteran has been provided with 
adequate notice and that there is no prejudice to him by 
appellate consideration of the claim at this time, 
particularly in light of the Board's decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  In this case, in light of 
the extensive record and the Board's decision, there is no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281  
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran  
prevailing in either event, or whether a preponderance of the  
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

In particular, as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, the more favorable regulations is that which is 
more current.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran served several tours in Vietnam, 
including one tour lasting from October 1969 to October 1970.  
The Board concludes that the record fails to demonstrate 
actual combat with the enemy.  Notwithstanding, in support of 
his claim of service connection for PTSD, the veteran claims 
numerous in-service stressors, including being subjected to 
enemy  mortar or rocket attacks.  As noted above, the AFCRUR 
report for the veteran's unit is consistent with the 
occurrence of that latter claimed stressor.

The veteran was afforded several VA examinations, over the 
period from 1998 to March 1999, which usually produced a 
diagnosis of PTSD.  Some reports confirmed that that 
diagnosed disorder was as a result of his exposure to 
mortar/rocket attacks that occurred during his military 
service in Vietnam.

The Board recognizes that the evidence obtained from the 
AFCRUR does not provide specific corroboration of the 
veteran's presence at the attacks, nor does it demonstrate 
that the veteran himself actually engaged in combat with the 
enemy.

Notwithstanding, in Suozzi v. Brown, 10 Vet. App. 307 (1997), 
the Court held that  by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" far too narrowly.  Id. at 311.  In 
Suozzi,  the Court found that a radio log, which showed that 
the veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection  for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 129 (2002), 
the Court recently strongly reaffirmed its holding in Suozzi.  
In that case, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Da Nang, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket  
attacks that he alleges occurred did, in fact, occur.  Id. at  
128-129.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to an in-service 
stressor that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that at least one of the veteran's 
reported in-service stressors actually occurred.  In light of 
the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran indicated on his substantive appeal filed to 
perfect his claim for increased rating for residuals of 
postoperative peptic ulcer disease that he desired a hearing 
before a Travel Section of the Board.  Although the veteran 
was afforded a hearing before the undersigned in May 2003, 
the matters discussed were limited to entitlement to service 
connection for PTSD.  Under the circumstances, a hearing 
should be afforded to the veteran for the increased rating 
claim.

Accordingly, this case is REMANDED to the RO for the 
following action:   

The RO should schedule a hearing before a 
travel section of the Board on the issue 
of increased rating for residuals of 
postoperative peptic ulcer disease.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



